Judgment as amended by order entered December 19, [21] 1933, modified by directing that the defendant have an equitable lien for the sum of $4,007.56 plus such amounts as may be proven before the referee for moneys owing to the defendant by reason of the further misappropriation of funds of the defendant by Lorenz von der Yorst, the husband, with interest, and further modified by striking out the provision for the entry of a judgment upon the report of the official referee; such report to be submitted to the court and judgment entered on the court’s determination. As so modified the amended judgment is unanimously affirmed, without costs. Conclusion of law numbered 3 is modified by striking therefrom the words “ with the proviso that the report of the said referee, with relation thereto, shall be deemed the judgment of this Court.” Present — Lazansky, P. J., Hagarty, Scudder, Tompkins and Davis, JJ.